 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                             NORTHERN DISTRICT OF CALIFORNIA
10
                                   SAN FRANCISCO DIVISION
11
     REARDEN LLC, REARDEN MOVA LLC,                Case No. 3:17-cv-04006-JST
12   California limited liability companies,                3:17-cv-04191-JST
                                                            3:17-cv-04192-JST
13                                   Plaintiffs,

14         v.

15   THE WALT DISNEY COMPANY, a Delaware           [PROPOSED]
     corporation, WALT DISNEY MOTION               STIPULATED ORDER RE:
16   PICTURES GROUP, INC., a California            DISCOVERY OF
     corporation, BUENA VISTA HOME                 ELECTRONICALLY STORED
17   ENTERTAINMENT, INC. a California              INFORMATION FOR STANDARD
     corporation, MARVEL STUDIOS, LLC, a           LITIGATION
18   Delaware limited liability company,
     MANDEVILLE FILMS, INC., a California
19   corporation,

20                                 Defendants.

21
     REARDEN LLC and REARDEN MOVA LLC,
22
                                     Plaintiffs,
23
           v.
24
     TWENTIETH CENTURY FOX FILM
25   CORPORATION, a Delaware corporation and
     TWENTIETH CENTURY FOX HOME
26   ENTERTAINMENT LLC, a Delaware limited
     liability company,
27
                                   Defendants.
28
 1
     REARDEN LLC and REARDEN MOVA LLC,
 2
                                  Plaintiffs,
 3
          v.
 4
     PARAMOUNT PICTURES CORPORATION, a
 5   Delaware corporation, and PARAMOUNT HOME
     ENTERTAINMENT DISTRIBUTION INC. a
 6   Delaware corporation,
 7                              Defendants.
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
 1   1.     PURPOSE

 2          This Order will govern discovery of electronically stored information (“ESI”) in this case as a

 3   supplement to the Federal Rules of Civil Procedure, this Court’s Guidelines for the Discovery of

 4   Electronically Stored Information, and any other applicable orders and rules.

 5   2.     COOPERATION

 6          The parties are aware of the importance the Court places on cooperation and commit to

 7   cooperate in good faith throughout the matter consistent with this Court’s Guidelines for the

 8   Discovery of ESI.

 9   3.     LIAISON

10          The parties have identified liaisons to each other who are and will be knowledgeable about

11   and responsible for discussing their respective ESI. Each e-discovery liaison will be, or have access

12   to those who are, knowledgeable about the technical aspects of e-discovery, including the location,

13   nature, accessibility, format, collection, search methodologies, and production of ESI in this matter.

14   The parties will rely on the liaisons, as needed, to confer about ESI and to help resolve disputes

15   without court intervention.

16          For each party, the ESI liaisons are as follows:

17                        Party                                              Liaison
18   Rearden LLC                                         Mark Carlson
19   Rearden Mova LLC                                    Mark Carlson
20   The Walt Disney Company                             Victor Gonzales
21   Walt Disney Motion Pictures Group, Inc.             Victor Gonzales
22   Buena Vista Home Entertainment, Inc.                Victor Gonzales
23   Marvel Studios, LLC                                 Victor Gonzales
24   Mandeville Films, Inc.                              Victor Gonzales
25   Twentieth Century Fox Film Corp.                    Victor Gonzales
26   Twentieth Century Fox Home Entertainment            Victor Gonzales
     LLC
27   Paramount Pictures Corp.                            Victor Gonzales
28
     [PROPOSED] STIP ORDER RE: DISC OF ELECTRONICALLY - 1
     STORED INFORMATION FOR STANDARD LITIGATION
     Case No.: 3:17-CV-04006; 3:17-CV-04191; 3:17-CV-04192
 1   Paramount Home Entertainment Distribution,          Victor Gonzales
     Inc.
 2

 3   4.     PRESERVATION
 4          The parties have discussed their preservation obligations and needs and agree that
 5   preservation of potentially relevant ESI will be reasonable and proportionate. To reduce the costs and
 6   burdens of preservation and to ensure proper ESI is preserved, the parties agree that:
 7          a.      The parties will exchange a list of the types of ESI that they believe should be
                    preserved and the custodians, or general job titles or descriptions of custodians (e.g.,
 8                  “HR head,” “scientist,” and “marketing manager”), for whom they believe ESI should
                    be preserved within 14 days after this stipulated order is entered by the Court. The
 9                  parties shall add or remove custodians as reasonably necessary;
10          b.      The parties will agree on the number of custodians per party for whom ESI will be
                    preserved within 14 days after exchanging lists of custodians;
11
            c.      For identified custodians, ESI created or received prior to August 7, 2017 will be
12                  preserved; ESI financial information related to the accused films will be preserved
                    through the date of final judgment; and existing litigation holds will remain in place
13                  through the date of final judgment;
14          d.      Among data sources that the parties agree are not reasonably accessible for purposes
                    of this order, the parties agree that the following need not be preserved: voicemail
15                  messages, instant messages and chats, information from mobile phones, smart phones,
                    or PDAs that is not duplicative of data stored on servers or other reasonably
16                  accessible sources, and dynamic fields of databases or log files that are not stored or
                    retained in the ordinary course of business;
17
            e.      In addition to the agreements above, the parties agree data from these sources (a)
18                  could contain relevant information but (b) under the proportionality factors, should
                    not be preserved: (1) materials retained in tape, floppy disk, optical disk, or similar
19                  formats primarily for back-up or disaster recovery purpose; (2) archives stored on
                    computer servers, external hard drives, notebooks, or personal computer hard drives
20                  that are created for disaster recovery purposes.
21   5.     SEARCH
22          The parties agree that in responding to an initial Fed. R. Civ. P. 34 request, or earlier if
23   appropriate, they will meet and confer about methods to search ESI to identify ESI that is subject to
24   production in discovery and filter out ESI that is not subject to discovery.
25   6.     PRODUCTION FORMATS
26          The parties agree as follows:
27          a.      The form or forms in which ESI should be produced.
28
     [PROPOSED] STIP ORDER RE: DISC OF ELECTRONICALLY - 2
     STORED INFORMATION FOR STANDARD LITIGATION
     Case No.: 3:17-CV-04006; 3:17-CV-04191; 3:17-CV-04192
 1                 i.   Format for production of documents - documents existing in electronic

 2                      format. The parties agree that all documents existing in electronic format

 3                      shall be produced in single page, Group IV tagged image file format ("TIFF"),

 4                      or equivalent, at a resolution of at least 300 dpi in accordance with the

 5                      following:

 6                       1.      Image files shall be produced along with Concordance/Opticon image

 7                               load files linking the images to the corresponding document that

 8                               indicate the beginning and end ing of each document. Each image file

 9                               shall be named according to a unique corresponding Bates number

10                               associated with the document. Each image file shall be branded

11                               according to the Bates number and the agreed-upon confidentiality

12                               designation. Image files shall show all text and images that would

13                               be visible in the original electronic format (native format), including

14                               redlines and speaker notes.

15                       3.      For each document, an extracted text file should be provided along

16                               with its corresponding TIFF image file(s) and metadata. The file

17                               name of each extracted text file should be identical to that of the first

18                               image page of its corresponding document, followed by .txt. File

19                               names should not contain any special characters or embedded spaces.

20                               The text of native files should be extracted directly from the native

21                               file. However, if a document has been redacted, OCR of the redacted

22                               document will suffice in lieu of extracted text. Also, if extracted text

23                               is not available in the native file, the documents should be processed

24                               by an OCR tool prior to production to extract available text so that

25                               the record is searchable.

26                       2.      Notwithstanding the foregoing, all documents that the producing party
27                               received from Third Parties or reproduces in whole or in part from

28                               the production files of a historical litigation should be produced in
     [PROPOSED] STIP ORDER RE: DISC OF ELECTRONICALLY - 3
     STORED INFORMATION FOR STANDARD LITIGATION
     Case No.: 3:17-CV-04006; 3:17-CV-04191; 3:17-CV-04192
 1                               the same manner and form, including native files and all metadata, as

 2                               the producing party received from the producing Third Party or

 3                               originally produced in the relevant historical litigation.

 4                ii.   Format for production of documents - hardcopy or paper documents. All

 5                      documents that are hardcopy or paper files shall be scanned and produced in

 6                      the same manner as documents existing in electronic format in accordance

 7                      with the foll owing: In scanning hardcopy documents, distinct documents

 8                      should not be merged into a single record, and single documents should not

 9                      be split into multiple records ( i.e ., hardcopy documents should be logically

10                      unitized).   The parties will use reasonable efforts to unitize documents

11                      correctly. Metadata for such documents should include custodian information, to

12                      the extent such information is reasonably available, and OCR.

13               iii.   Production media and encryption of productions. Unless otherwise agreed,

14                      the parties shall provide document productions in the following manner: The

15                      producing party shall provide the production data via FTP, unless the volume

16                      of the production renders FTP transfer impracticable, in which event the

17                      production data may be produced via external hard drives. The FTP transmittal,

18                      or physical media label as relevant, should contain the case name and number,

19                      producing party, confidentiality designation, production date, and Bates range

20                      being produced.     The parties are encouraged to encrypt the production data

21                      using an industry acceptable encryption method. In such a case, the producing

22                      party shall forward the password to decrypt the production data separately

23                      from the FTP transfer, CD, DVD, or external drive on which the production

24                      data is saved.

25                iv.   Deduplication.    Data may be deduplicated on a global level, provided that

26                      loose e-documents are deduplicated separately from email attachments.
27                      Additionally, (1) attachments to e-mails shall not be eliminated from their parent

28                      e-mails, and (2) hard-copy documents shall not be eliminated as duplicates of
     [PROPOSED] STIP ORDER RE: DISC OF ELECTRONICALLY - 4
     STORED INFORMATION FOR STANDARD LITIGATION
     Case No.: 3:17-CV-04006; 3:17-CV-04191; 3:17-CV-04192
 1                      responsive ESI. The identity of other custodians of de-duplicated items must be

 2                      listed in the “Custodian” field of the copy of the single record that is produced.

 3                      Custodians should be identified using the convention “last name_first name.” A

 4                      producing party shall use a uniform description of a particular custodian across

 5                      productions. Multiple custodians in the “Custodian” field shall be separated by

 6                      a semicolon.

 7                v.    Parent and child emails.        The parties shall produce email attachments

 8                      sequentially after the parent email. With respect to an email chain, the parties

 9                      are permitted to produce the longest unique chain and the parties do not need

10                      to separately produce the lesser-included emails unless those lesser-included

11                      emails include unique attachments not included in the longest chain. If a

12                      lesser- included email includes a unique attachment, then the lesser-included

13                      email must be separately produced with the attachment.

14                vi.   Native files. The parties agree they may produce Microsoft Excel or other

15                      spreadsheet files, CSV files (comma separated value files), files containing

16                      video and/or audio and any files that are an exception to the TIFF process in

17                      native format, along with a TIFF placeholder which will contain language

18                      indicating that the document is being produced as a Native File. Native files

19                      should be named with the beginning Bates number that is assigned to that

20                      specific record in the production. A “NativeLink” entry for each spreadsheet

21                      should be included in the .DAT load file indicating the relative file path to

22                      each native file on the production media.         For documents that contain

23                      redacted text, the parties may either apply the redactions directly on the

24                      native file itself or produce TIFF image files with burned in redactions in

25                      lieu of a Native File and TIFF placeholder image.            .    Other than as

26                      specifically set forth above, a producing party need not produce documents
27                      in native format.    If good cause exists for the receiving party to request

28                      production of certain documents in native format, the receiving party may
     [PROPOSED] STIP ORDER RE: DISC OF ELECTRONICALLY - 5
     STORED INFORMATION FOR STANDARD LITIGATION
     Case No.: 3:17-CV-04006; 3:17-CV-04191; 3:17-CV-04192
 1                      request production in native format by providing: (1) a list of the Bates

 2                      numbers of documents it requests to be produced in native format; and

 3                      (2) an explanation of the need for reviewing such documents in native

 4                      format. The producing party shall not unreasonably deny such requests. If

 5                      a dispute arises with regard to requests for the production of files or file types

 6                      in native format, the parties will meet and confer in good faith to try to resolve

 7                      it. If the parties are unable to reach agreement with regard to requests for

 8                      additional documents in native-file format, the parties reserve the right to seek

 9                      relief from the Court. Notwithstanding the foregoing, a party may produce a

10                      document in a non-native format where production in native format would

11                      result in the production of privileged          or otherwise non-discoverable

12                      information. The parties will meet and confer regarding reasonable requests

13                      for production of documents described in the foregoing sentence in a native or

14                      other appropriate format.

15               vii.   Embedded files. The parties are not required to produce files embedded in other

16                      produced documents in the first instance where doing so is burdensome. Where

17                      a produced document contains embedded files that a party does not produce, the

18                      party shall populate an Embedded Files metadata field indicating the presence of

19                      unproduced embedded files. The parties agree to produce embedded files in

20                      response to reasonable and specific requests for the production of unproduced

21                      embedded files.

22              viii.   Color Images. The producing party may produce color documents as black and

23                      white documents with the receiving party having the option to obtain color

24                      documents from the producing party if the receiving party requests color copies

25                      of specific documents. Reasonable requests for color copies of color documents

26                      produced in black and white include, but are not limited to, the following: (a)
27                      the documents include schematics, diagrams, graphs, charts, etc.; (b) the

28
     [PROPOSED] STIP ORDER RE: DISC OF ELECTRONICALLY - 6
     STORED INFORMATION FOR STANDARD LITIGATION
     Case No.: 3:17-CV-04006; 3:17-CV-04191; 3:17-CV-04192
 1                      documents are unclear or illegible; or (c) the color version of the document

 2                      serves to differentiate the information presented in the document.

 3                ix.   Images with Poor Legibility.      If a document is originally produced in an

 4                      illegible or difficult to read form, the producing party shall have the option of

 5                      responding by producing a native-file version of the document or producing a

 6                      replacement image of legible quality.      If a dispute arises with regard to

 7                      requests for legible images, the parties will meet and confer in good faith to

 8                      resolve it.

 9                x.    Culling and Filtering. Each party will use reasonable efforts to filter out

10                      common system files and application executable files by using a commercially

11                      reasonable hash identification process. Hash values that may be filtered out

12                      during this process are located in the National Software Reference Library

13                      ("NSRL") NIST hash set list. Additional culling of system file types based on

14                      file extension may include, but are not limited to: WINNT, LOGS, general

15                      log files (log), DRYS, C++ Program File (c), C++ Builder 6 (cpp), MP3,

16                      MP4, WAV, M4a, Channel Definition Format (cdf), Creatures Object Sources

17                      (cos), Dictionary file (dic), Executable (exe), Hypertext Cascading Style Sheet

18                      (css), JavaScript Source Code (js), Label Pro Data File (IPD), Office Data File

19                      (NICK), Office Profile Settings (ops), Outlook Rules Wizard Fi le (rwz), Scrap

20                      Object, System File (dll), temporary files (tmp), Windows Error Dump (dmp),

21                      Windows Media Player Skin Package (wmz), Windows NT/2000 Event View

22                      Log file (evt), Python Script files (.py, .pyc, .pud, .pyw), Program Installers.

23                      The parties agree to meet and confer regarding which file types may be

24                      appropriate to cull or filter in an effort to preserve files relevant to this

25                      litigation.

26
27

28
     [PROPOSED] STIP ORDER RE: DISC OF ELECTRONICALLY - 7
     STORED INFORMATION FOR STANDARD LITIGATION
     Case No.: 3:17-CV-04006; 3:17-CV-04191; 3:17-CV-04192
 1          b.       Metadata

 2          The parties agree that load files should include, where applicable, the information listed in

 3   the Table of Metadata Fields, set forth below. However, the parties are not obligated to include

 4   metadata for any document that does not contain such metadata in the original.

 5                                       Table of Metadata Fields

 6       Field Name        Specifications     Field Type        Description    Description (E-Files/
                            Field Name                            Email           Attachments)
 7     Field Name          Specifications   Field Type        Description      Description (E-
                           Field Name                         (Email)          Files/Attachments)
 8

 9

10     Bates Begin         Bates number     Text              The Bates         The Bates number
                                                              number            associated with the
11                                                            associated        first page of a
                                                              with the first    document
12
                                                              page of an
13                                                            email
       Bates End           Bates number     Text              The Bates        The Bates number
14                                                            number           associated with the
15                                                            associated       last page of a
                                                              with the last    document
16                                                            page of an
                                                              email
17
       BegAttach          Bates number      Text              Beginning        Beginning
18                                                            document         document number
                                                              number of        of family unit
19
                                                              family unit
20     End Attach         Bates number      Text              Ending           Ending document
21                                                            document         number of family
                                                              number of        unit
22                                                            family unit

23     Attachment         Attachment_Cou Text                 Number of
       Count              nt                                  attachments
24

25

26
27

28
     [PROPOSED] STIP ORDER RE: DISC OF ELECTRONICALLY - 8
     STORED INFORMATION FOR STANDARD LITIGATION
     Case No.: 3:17-CV-04006; 3:17-CV-04191; 3:17-CV-04192
 1       Field Name       Specifications     Field Type          Description      Description (E-Files/
                           Field Name                               Email            Attachments)
 2     Confidential                        Text               The                 The confidentiality
       Designation                                            confidentiality     designation
 3
                                                              designation         endorsed on the
 4                                                            endorsed on         document. If no
                                                              the document.       designation is
 5                                                            I f no              present, the value
                                                              designation is      will be left blank.
 6
                                                              present, the
 7                                                            value will be
                                                              left blank.
 8

 9

10     Redaction                           Text               “Yes” provides      “Yes” provides an
                                                              an indication as    indication as to
11                                                            to whether the      whether the
                                                              email contains      document contains
12                                                            any text redacted   any text redacted by
                                                              by the party        the party
13

14     Email Date                          Date               The date            For email
       Received                            (MM/DD/YY          the email           attachments, the
15                                         YY format) –       was                 date the parent
                                           indicate time      received            email was received
16                                         zone (e.g., PST)
17     Email Date Sent                     Date               The date the        For email
                                           (MM/DD/YY          email was           attachments, the
18                                         YY format) –       sent                date the parent
19                                         indicate time                          email was sent
                                           zone (e.g., PST)
20     Email Time                          Time               The time            For email
       Received                            (HH:MM:SS          the email           attachments, the
21                                         AM/PM) –           was                 time the parent
22                                         indicate time      received            email was received
                                           zone (e.g.,
23     Email Time Sent                     Time
                                           PST)               The time the        For email
                                           (HH:MM:SS          email was           attachments, the
24                                         AM/PM) –           sent                time the parent
                                           indicate time                          email was sent
25                                         zone (e.g.,
26                                         PST)

27

28
     [PROPOSED] STIP ORDER RE: DISC OF ELECTRONICALLY - 9
     STORED INFORMATION FOR STANDARD LITIGATION
     Case No.: 3:17-CV-04006; 3:17-CV-04191; 3:17-CV-04192
 1       Field Name      Specifications    Field Type       Description    Description (E-Files/
                          Field Name                          Email           Attachments)
 2     Email From        Sender           Text           The               N/A
                                                         display
 3
                                                         name of
 4                                                       the sender
                                                         of       an
 5                                                       email
 6     Email To          Recipient        Text           The               N/A
                                                         display
 7                                                       name of
                                                         the
 8                                                       recipient(s) of
 9     Email CC          CC               Text           an email
                                                         The  display      N/A
                                                         name of the
10                                                       copyee(s) of
                                                         an email
11

12     Email BCC         BCC              Text           The display       N/A
                                                         name of the
13
                                                         blind
14                                                       copyee(s) of
                                                         an email
15
       Email Subject     Subject          Paragraph      The subject       N/A
16
                         (e-mail)                        line of an
17                                                       email
       Author            Author           Text           N/A               If available, the
18                                                                         author field in
19                                                                         electronic loose
                                                                           documents.
20

21

22     Custodians        Custodian        Paragraph      The custodian     The custodian of
                                                         of an email,      a document, any
23                                                       any custodians    custodians of
24                                                       of                deduplicated
                                                         deduplicated      copies.
25                                                       copies
26
27

28
     [PROPOSED] STIP ORDER RE: DISC OF ELECTRONICALLY - 10
     STORED INFORMATION FOR STANDARD LITIGATION
     Case No.: 3:17-CV-04006; 3:17-CV-04191; 3:17-CV-04192
 1       Field Name      Specifications      Field Type         Description      Description (E-Files/
                          Field Name                              Email             Attachments)
 2     Date Created                        Date               N/A                Date the file
                                           (MM/DD/YY                             was created
 3
                                           YY format) –
 4                                         indicate time
                                           zone (e.g., PST)
 5

 6     Date Modified                       Date             N/A                  Date the file
                                           (MM/DD/YY                             was last
 7                                         YY format) –                          modified
                                           indicate time
 8                                         zone (e.g., PST)
 9     Time Created                       Time                N/A                Time the file
10                                        (HH:MM:SS                              was created
                                          AM/PM) –
11                                        indicate time
                                          zone (e.g.,
12                                        PST)
13
       Time Modified                       Time               N/A                Time the file
14                                         (HH:MM:SS                             was last modified
                                           AM/PM) –
15
                                           indicate time
16                                         zone (e.g.,
                                           PST)
17     File Name                           Paragraph          N/A                Original file name
       File Type                          Text                Field should       A description of the
18
                                                              indicate email     type of file (e.g.,
19                                                            file type (e.g.,   “Microsoft Excel
                                                              “Microsoft         2000”)
20                                                            Outlook
                                                              Message
21                                                            Mail”)

22     MD5 HASH          Unique ID                            A calculated       A calculated value
                                                              value unique       unique to each
23
                                                              to each            identical file-the
24                                                            identical file     file "fingerprint"—
                                                              - the file         using MD5 Hash
25                                                            "fingerprint"
                                                              –using MD5
26
                                                              Hash
27

28
     [PROPOSED] STIP ORDER RE: DISC OF ELECTRONICALLY - 11
     STORED INFORMATION FOR STANDARD LITIGATION
     Case No.: 3:17-CV-04006; 3:17-CV-04191; 3:17-CV-04192
 1          Field Name         Specifications      Field Type       Description       Description (E-Files/
                                Field Name                             Email              Attachments)
 2        Parent ID            Parent            Text             The Bates           The Bates number
                               Documents                          number              associated with
 3
                               BatesBegin                         associated          the first page of
 4                                                                with the first      the Parent
                                                                  page of the         document
 5                                                                Parent email
 6
          Text Link                                                Full path to the   Full path to the
 7                                                                 supplied text      supplied text (to be
                                                                   (to be left        left blank when no
 8                                                                 blank when no      text file is
 9                                                                 text file is       supplied)
                                                                   supplied).
10
          Native Link                                             Full path to        Full path to the
11                                                                the supplied        supplied native
                                                                  native (to be       (to be left blank
12                                                                left blank          when no Native
                                                                  when no             Format file is
13
                                                                  Native              supplied)
14                                                                Format file is
                                                                  supplied)
15

16
              c.        If particular documents warrant a different format from that described in subparts a-b
17
                        above, then the parties will cooperate to arrange for the mutually acceptable
18
                        production of such documents. The parties agree not to degrade the search ability of
19
                        documents as part of the document production process.
20
     7.       PHASING
21
              When a party propounds discovery requests pursuant to Fed. R. Civ. P. 34, the parties agree
22
     to phase the production of ESI. The parties will exchange lists prioritizing initial ESI production
23
     after the disclosures and agreements required in Section 4, above. Following the initial production,
24
     the parties will continue to prioritize the order of subsequent productions.
25

26
27

28
     [PROPOSED] STIP ORDER RE: DISC OF ELECTRONICALLY - 12
     STORED INFORMATION FOR STANDARD LITIGATION
     Case No.: 3:17-CV-04006; 3:17-CV-04191; 3:17-CV-04192
 1   8.       DOCUMENTS PROTECTED FROM DISCOVERY

 2            a.     Protection against waiver of privilege or other protection from discovery shall be

 3                   governed by the Stipulated Protective Order. The parties do not waive the right to
 4
                     conduct a full and comprehensive review for privilege and other protections.
 5
              b.     Communications between or among a party’s counsel-of-record or between or among
 6
                     a party and its counsel-of-record that post-date May 1, 2017, need not be placed on a
 7
                     privilege log.
 8

 9            c.     If a document is produced with redactions, the redaction stamp shall include redaction

10                   language specifiying the reason for redaction (e.g., “AC/WP,” “Privacy,” “Non-
11                   responsive,” etc.), and shall also be separately logged. If a party redacts a document,
12
                     the accompanying metadata should so indicate. If an attachment to an email is
13
                     withheld in its entirety, a slip-sheet placeholder for the withheld family member shall
14
                     include language specifying the reason (e.g., “AC/WP,” “Privacy,” “Non-responsive,”
15

16                   etc.) and the accompanying metadata should so indicate, and shall also be separately

17                   logged .

18   9.       MODIFICATION
19            This Stipulated Order may be modified by a Stipulated Order of the parties or by the Court
20   for good cause shown.
21            IT IS SO STIPULATED, through Counsel of Record.
22   DATED: January 4, 2019                        HAGENS BERMAN SOBOL SHAPIRO LLP
23                                                 By: ___/s/ Mark Carlson1_____________________
                                                                Mark Carlson
24
                                                   Attorneys for Plaintiffs
25

26
27        1
          Signed electronically by Erin J. Cox with the concurrence of Mark S. Carlson, pursuant to L.R.
28   5-1(i)(3).
     [PROPOSED] STIP ORDER RE: DISC OF ELECTRONICALLY - 13
     STORED INFORMATION FOR STANDARD LITIGATION
     Case No.: 3:17-CV-04006; 3:17-CV-04191; 3:17-CV-04192
 1   DATED: January 4, 2019                  MUNGER, TOLLES & OLSON LLP

 2                                           By: ___/s/ Erin J. Cox_______________________
                                                            Erin J. Cox
 3
                                             Attorneys for Studio Defendants
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     [PROPOSED] STIP ORDER RE: DISC OF ELECTRONICALLY - 14
     STORED INFORMATION FOR STANDARD LITIGATION
     Case No.: 3:17-CV-04006; 3:17-CV-04191; 3:17-CV-04192
 1
           Pursuant to the foregoing stipulation, IT IS SO ORDERED.
 2

 3
     DATED: _January 4__, 2019               _________________________________
 4                                                The Honorable Jon S. Tigar
                                                  United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
     [PROPOSED] STIP ORDER RE: DISC OF ELECTRONICALLY - 15
     STORED INFORMATION FOR STANDARD LITIGATION
     Case No.: 3:17-CV-04006; 3:17-CV-04191; 3:17-CV-04192
